986 F.2d 1408
Bowden (Julius)v.Nickolopoulos (Louis), New Jersey State Parole Board;Belverio (Ralph) v. Nickolopoulos (Louis), New Jersey StateParole Board; Jackson (Washington) v. Nickolopoulos (Louis),New Jersey State Parole Board; Stanley (Nathaniel) v.Nickolopoulos (Louis), New Jersey State Parole Board;Wardlaw (William) v. Nickolopoulos (Louis), New Jersey StateParole Board; Bynum (David) v. Nickolopoulos (Louis), NewJersey State Parole Board; Bembry (Johnnie) v.
NO. 92-5296
United States Court of Appeals,Third Circuit.
Jan 11, 1993

Appeal From:  D.N.J.,
Bassler, J.


1
AFFIRMED.